IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,366-01


                          EX PARTE JUSTIN METZLER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1548431-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of driving while intoxicated third offense and sentenced to six

years’ imprisonment. The Applicant did not file a direct appeal. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because at the time of his plea, the report on

the analysis of Applicant’s blood draw was pending and, after his guilty plea, showed that

Applicant’s blood alcohol content was only 0.04. Based on the record, the trial court has determined

that Applicant’s plea was involuntary because Applicant was unaware of a crucial fact to his case
                                                                                                   2

at the time of his plea.

        However, based on our independent review of the entire record, this Court finds that

Applicant has failed to show that his guilty plea was involuntarily or unknowingly made when he

pled guilty knowing that a particular fact was unknown or at least uncertain. Ex parte Broussard, 517

S.W.3d 814, 817 (Tex. Crim. App. 2017). We deny relief.



Delivered: April 14, 2021
Do not publish